Citation Nr: 0335028	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  01-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
paravertebral myositis with bulging disc, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an effective date earlier than December 8, 
1999 for the award of a 40 percent rating for lumbar 
paravertebral myositis with bulging disc.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 with additional service in the Puerto Rico National 
Guard.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 2000 rating decision by the San Juan, 
the Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision the RO 
granted a 40 percent rating for lumbar paravertebral myositis 
with bulging disc, and assigned an effective date of December 
8, 1999.

The Board notes that, according to documents received in 
October 2001, the veteran appears to have raised claims for 
service connection for numerous symptoms and diseases as a 
result of his service during the Persian Gulf War.  He also 
appears to raise a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  These issues are 
referred to the RO for appropriate action.


REMAND

The veteran filed his claim for an increased rating for 
lumbar paravertebral myositis with bulging disc on December 
8, 1999.  The schedular criteria for diseases and injuries of 
the lumbar spine were revised during the pendency of appeal.  
See 67 Fed. Reg. 54345-49 (Aug. 22, 2002); 68 Fed. Reg. 
51454-56 (Aug. 27, 2003).  The RO has not considered the 
application of the new criteria, and must do so prior to any 
further adjudication by the Board.  Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).  The Board is also of the opinion that 
the veteran should be afforded VA examination under a 
protocol consistent with the new criteria.

The Board further notes that the veteran has not been given 
notice which complies with the provisions of 38 U.S.C.A. 
§ 5103 pertaining to his claim for an earlier effective date 
of award for his 40 percent rating for lumbar spine 
disability.  On remand, the RO should take the opportunity to 
clarify with the veteran that he has a one year period to 
respond to his initial VCAA notices.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran notice 
of the types of information or evidence 
necessary to substantiate his claim for an 
earlier effective date of award for his 40 
percent rating for lumbar spine 
disability.  The RO should also clarify 
with the veteran that he has a one year 
period to respond to his VCAA notice.  The 
RO should also ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5103A (West 
2002) are fully complied with and 
satisfied.

2.  The RO should obtain the complete 
clinical records from the San Juan, Puerto 
Rico VA Medical Center since June 2001.  
The RO should also contact the veteran and 
request him to identify any other VA 
and/or non-VA clinical records which may 
be pertinent to his claim on appeal.

3.  The RO should contact the Puerto Rico 
National Guard and request all documents 
and clinical records reviewed by the 
Medical Evaluation Board in arriving at 
its August 2001 decision that the veteran 
was unfit for further military service. 

4.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to 
determine the current nature and severity 
of the chronic orthopedic manifestations 
of his lumbar spine disability.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected lumbar spine disability, 
to include range of motion findings 
relative to the thoracolumbar spine and 
opinion as to the extent, if any, of 
functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.  Send the claims folder to the 
examiner for review, and request the 
examiner to acknowledge review of the 
claims folder in the examination report.

The RO should also schedule the veteran 
for neurologic examination to determine 
the current nature and severity of the 
chronic neurologic manifestations of his 
lumbar spine disability, if any.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, 
to include specifying any and all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the 
nerve(s) affected.  Send the claims folder 
to the examiner for review, and request 
the examiner to acknowledge review of the 
claims folder in the examination report.

5. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



